Exhibit 10.3

FOURTH AMENDMENT TO LEASE

(Adding Additional Premises)

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is dated as of the 31st
day of March, 2014, between NIMBUS CENTER LLC, a Delaware limited liability
company (“Landlord”), and CASCADE MICROTECH, INC., an Oregon corporation
(“Tenant”).

RECITALS

A. Landlord (as successor-in-interest to OR-Nimbus Corporate Center, L.L.C.) and
Tenant are parties to a lease dated as of April 2, 1999 (the “Original Lease”),
as amended by First Amendment dated as of January 10, 2007 (the “First
Amendment”), Second Amendment dated as of February 25, 2013 (the “Second
Amendment”), and Third Amendment dated as of January 23, 2014 (the “Third
Amendment”, and together with the Original Lease, First Amendment, and Second
Amendment, collectively referred to herein as the “Lease”), pursuant to which
Tenant leases from Landlord certain premises (the “Existing Premises”)
consisting of the entire building (the “Building 6 Premises”) located at 9100 SW
Gemini Drive, Beaverton, Oregon commonly known as Nimbus Building 6 (“Building
6”) , a portion of the building (the “Suite 9500 Premises”) located at 9500 SW
Gemini Drive, Beaverton, Oregon commonly known as Nimbus Building 3 (“Building
3”), and portions of the building (the “Suite 9203B Premises”, the “Suites 9225
and 9215 Premises” and the “Suite 9205 Premises”) located at 9203-9215 SW Nimbus
Avenue, Beaverton, Oregon commonly known as Nimbus Building 9 (“Building 9”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

B. The Term expires on December 31, 2019.

C. Landlord and Tenant desire to amend the Lease to provide for: (i) the leasing
by Tenant of additional space in Building 3; (ii) modification of Base Rent
payable under the Lease; (iii) modification of Tenant’s Proportionate Share of
the Project; and (iv) certain other Lease modifications, all as more
particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Additional Premises. Effective as of the Additional Premises Commencement
Date (as defined below), and continuing for the balance of the Term, the space
on the first (1st) floor of Building 3 shown outlined on the attached Exhibit A
and known as Suite 100A (the “Additional Premises”) shall be added to the
premises covered by the Lease. Commencing on the Additional Premises
Commencement Date, all references in the Lease and in this Fourth Amendment to
the “Premises” shall be deemed to refer to the Existing Premises and the
Additional Premises, collectively. Landlord and Tenant hereby stipulate for all
purposes of the Lease that the rentable square footage of the Additional
Premises is deemed to be 5,120 rentable square feet.

The “Additional Premises Commencement Date” shall mean the date on which
Landlord shall deliver the Additional Premises to Tenant in the condition
required under Paragraph 4 below. The scheduled Additional Premises Commencement
Date is May 1, 2014. If Landlord is unable to deliver possession of the
Additional Premises to Tenant on the scheduled Additional Premises Commencement
Date for any reason whatsoever, neither this Fourth Amendment nor the Lease
shall be void or voidable, nor shall any such delay in delivery of possession of
the Additional Premises operate to extend the Term beyond the Termination Date
or amend Tenant’s obligations hereunder or under the Lease. Upon either party’s
request after the Additional Premises Commencement Date, the parties shall
execute a letter confirming the Additional Premises Commencement Date.

2. Base Rent; Additional Premises. Commencing as of the date (the “Additional
Premises Rent Commencement Date”) that is the earlier to occur of (i) 90 days
following the Additional Premises Commencement Date or (ii) the date Tenant
shall commence the conduct of business in the Additional Premises or any portion
thereof (the “Additional Premises Rent Commencement Date”), Tenant shall pay
Base Rent for the Additional Premises pursuant to the Lease in the following
amounts:

 

Period

   Annual Rate
Per Square Foot      Monthly Base Rent  

The Additional Premises Rent Commencement Date- 04/30/15

   $ 13.00       $ 5,546.67   

05/01/15 – 04/30/16

   $ 13.39       $ 5,713.07   

05/01/16 – 04/30/17

   $ 13.79       $ 5,883.73   

05/01/17 – 04/30/18

   $ 14.20       $ 6,058.67   

05/01/18 – 04/30/19

   $ 14.63       $ 6,242.13   

05/01/19 – 12/31/19

   $ 15.07       $ 6,429.87   

 

1



--------------------------------------------------------------------------------

The foregoing Base Rent for the Additional Premises shall be in addition to the
Base Rent payable by Tenant for the Existing Premises pursuant to the Lease.

3. Expenses and Taxes; Additional Premises. Effective as of the Additional
Premises Commencement Date, and continuing to the Termination Date, the
provisions of Section 4 of the First Amendment shall apply to the Additional
Premises, and for such purposes, Tenant’s Proportionate Share of the Project
shall mean 0.7422% with respect to the Additional Premises. The foregoing
Additional Rent for the Additional Premises shall be in addition to the
Additional Rent payable by Tenant for the Existing Premises pursuant to the
Lease.

4. Landlord Work; Additional Premises. Tenant shall accept the Additional
Premises in its as-is condition as of the date of this Fourth Amendment, and,
except as provided in the Work Letter attached hereto as Exhibit B (the “Work
Letter”), Landlord shall have no obligation to make or pay for any alterations,
additions, improvement or renovations in or to the Additional Premises to
prepare the same for Tenant’s occupancy. Following the Additional Premises
Commencement Date, Tenant shall perform the Additional Premises Tenant
Improvements (defined in the Work Letter) as described in the Work Letter.

5. Parking. With respect the Additional Premises, the parking provisions set
forth in the Lease shall continue to apply on the terms and conditions set forth
therein, except that effective as of the Additional Premises Commencement Date
(i) the parking made available to Tenant shall be increased by 20 unreserved
parking spaces in the surface parking lot serving Building 3, and (ii) Tenant
shall be entitled to the use of such unreserved parking spaces at no additional
charge.

6. Real Estate Brokers. Tenant represents and warrants that it has negotiated
this Fourth Amendment directly with Shorenstein Realty Services, L.P., on behalf
of Landlord, and Cresa Portland, LLC, on behalf of Tenant (collectively, the
“Brokers”), and Tenant has not authorized or employed, or acted by implication
to authorize or to employ, any other real estate broker or salesman to act for
Tenant in connection with this Fourth Amendment. Tenant shall indemnify, defend
and hold Landlord harmless from and against any and all claims by any real
estate broker or salesman other than the Brokers for a commission, finder’s fee
or other compensation as a result of Tenant’s entering into this Fourth
Amendment.

7. No Offer. Submission of this instrument for examination and signature by
Tenant does not constitute an offer to amend the Lease or a reservation of or
option to amend the Lease, and this instrument is not effective as a lease
amendment or otherwise until executed and delivered by both Landlord and Tenant.

8. Authority. If Tenant is a corporation, partnership, trust, association or
other entity, Tenant and each person executing this Fourth Amendment on behalf
of Tenant, hereby covenants and warrants that (a) Tenant is duly incorporated or
otherwise established or formed and validly existing under the laws of its state
of incorporation, establishment or formation, (b) Tenant has and is duly
qualified to do business in the state in which the Building is located,
(c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Fourth Amendment and to
perform all Tenant’s obligations under the Lease, as amended by this Fourth
Amendment, and (d) each person (and all of the persons if more than one signs)
signing this Fourth Amendment on behalf of Tenant is duly and validly authorized
to do so.

9. Lease in Full Force and Effect. Except as provided above, the Lease is
unmodified hereby and remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of the
date and year first above written.

 

LANDLORD:     TENANT: NIMBUS CENTER LLC,     CASCADE MICROTECH, INC., a Delaware
limited liability company     an Oregon corporation By:  

/s/ Greg Meyer

    By:  

/s/ Jeff Killian

Name:  

Greg Meyer

    Name:  

Jeff Killian

Title:  

Vice President

    Title:  

Chief Financial Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Work Letter

This Exhibit (the “Work Letter”) is attached to and made a part of the Fourth
Amendment to Lease (the “Fourth Amendment”) by and between NIMBUS CENTER LLC, a
Delaware limited liability company (“Landlord”), and CASCADE MICROTECH, INC., an
Oregon corporation (“Tenant”), for space in the building located at 9500 SW
Gemini Drive, Beaverton, Oregon commonly known as Nimbus Building 3. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Amendment.

1. Landlord shall perform improvements to the Additional Premises in accordance
with the following work list (the “Work List”) using Building standard methods,
materials and finishes. The improvements to be performed in accordance with the
Work List are hereinafter referred to as the “Landlord Work.” Landlord and
Tenant agree that Landlord shall pay for the cost of the Landlord Work. Landlord
shall enter into a direct contract for the Landlord Work with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Landlord
Work.

WORK LIST

 

ITEM Construct a demising wall between the Additional Premises and the adjacent
Suite 120 and separate the necessary utilities (including electrical and HVAC)
in the Additional Premises from the adjacent Suite 120 to establish separate
suites for the Additional Premises and Suite 120 as determined by Landlord in
Landlord’s reasonable discretion.

2. Tenant, following the Additional Premises Commencement Date, shall have the
right to perform alterations and improvements to the Additional Premises (the
“Additional Premises Tenant Improvements”). Notwithstanding the foregoing,
Tenant and its contractors shall not have the right to perform the Additional
Premises Tenant Improvements unless and until Tenant has complied with all of
the terms and conditions of Section 9 of the Original Lease, including, without
limitation, approval by Landlord of the final plans for the Additional Premises
Tenant Improvements and the contractors to be retained by Tenant to perform such
Additional Premises Tenant Improvements. Tenant shall be responsible for all
elements of the design of Tenant’s plans (including, without limitation,
compliance with laws, functionality of design, the structural integrity of the
design, the configuration of the Additional Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of final plans for the Additional Premises Tenant
Improvements and the contractors to perform the Additional Premises Tenant
Improvements shall not be unreasonably withheld, conditioned or delayed. The
parties agree that Landlord’s approval of the general contractor to perform the
Additional Premises Tenant Improvements shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of the Lease, (iii) does not have the ability
to be bonded for the work, or (iv) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exhaustive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor. Tenant shall not be
required to remove the demising wall between the Additional Premises and the
adjacent Suite 120 upon the expiration of the Term.

3. Landlord agrees to contribute the sum of $104,960.00 (i.e., $20.50 per
rentable square foot of the Additional Premises) to be applied toward the cost
of the Additional Premises Tenant Improvements (the “Additional Premises
Allowance”). The Additional Premises Allowance shall be paid to Tenant in 1
disbursement within 30 days after completion of the Additional Premises Tenant
Improvements and Landlord’s receipt of the following documentation: (i) general
contractor and architect’s (if an architect is required) completion affidavits,
(ii) full and final waivers of lien, (iii) receipted bills covering all labor
and materials expended and used, (iv) as-built plans of the Additional Premises
Tenant Improvements, and (v) the certification of Tenant and its architect (if
an architect is required) that the Additional Premises Tenant Improvements have
been installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with applicable Laws. Notwithstanding anything herein
to the contrary, Landlord shall not be obligated to disburse any portion of the
Additional Premises Allowance during the continuance of an uncured default under
the Lease, and Landlord’s obligation to disburse shall only resume when and if
such default is cured.

4. Any portion of the Additional Premises Allowance which exceeds the cost of
the Additional Premises Tenant Improvements or is otherwise remaining after
December 31, 2014 shall accrue to the sole benefit of Landlord, it being agreed
that Tenant shall not be entitled to any credit, offset, abatement or payment
with respect thereto. In the event the cost of the Additional Premises Tenant
Improvements exceeds the Additional Premises Allowance, Tenant shall pay all
such excess costs after the full amount of the



--------------------------------------------------------------------------------

Additional Premises Allowance has been disbursed hereunder directly to Tenant’s
contractor or subcontractor or suppliers involved and shall furnish to Landlord
copies of receipted invoices therefor and such waivers of lien rights as
Landlord may reasonably require.

5. In no event shall the Additional Premises Allowance be used for the purchase
of equipment, furniture or other items of personal property of Tenant. Tenant
shall be responsible for all applicable state sales or use taxes, if any,
payable in connection with the Additional Premises Tenant Improvements and/or
Additional Premises Allowance.

6. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.